            Case 1:20-cv-03807-VSB Document 6 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
ALYSSA VIENS, on behalf of herself and all others :
similarly situated,                                               :
                                                                  :
                           Plaintiff,                             :
                                                                  :      Case No.:
         v.                                                       :      1:20-cv-03807
                                                                  :
GOOD PAL CHANTELLE CORP. d/b/a HOTEL                              :
CHANTELLE, THE AMBER AVALON CORP.,                                :
GOOD PAL RAVEL CORP., RAVEL HOTEL LLC :
d/b/a RAVEL MGMT LLC and d/b/a PROFUNDO :
DAY CLUB                                                          :
                                                                  :
                           Defendants.                            :
------------------------------------------------------------------x

                                       NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Daniel M. Bernstein of the law firm Ogletree, Deakins,

Nash, Smoak & Stewart, P.C., 599 Lexington Avenue, 17th Floor, New York, New York 10022,

hereby enters his appearance as counsel for Defendants in the above-captioned matter.

Dated: New York, New York                                      OGLETREE, DEAKINS, NASH,
       May 27, 2020                                             SMOAK & STEWART, P.C.

                                                               By: s/ Daniel M. Bernstein
                                                                  Daniel M. Bernstein
                                                               599 Lexington Avenue, 17th Floor
                                                               New York, NY 10022
                                                               212.492.2500
                                                               daniel.bernstein@ogletree.com

                                                               Attorneys for Defendants

                                                               GOOD PAL CHANTELLE CORP. d/b/a
                                                               HOTEL CHANTELLE, THE AMBER
                                                               AVALON CORP., GOOD PAL RAVEL
                                                               CORP., RAVEL HOTEL LLC d/b/a RAVEL
                                                               MGMT LLC and d/b/a PROFUNDO DAY
                                                               CLUB
           Case 1:20-cv-03807-VSB Document 6 Filed 05/27/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 27, 2020, the foregoing NOTICE OF APPEARANCE was

electronically filed with the Clerk of the District Court using the CM/ECF system, which sent

notification of such filing to all counsel of record for all parties.



                                                                   s/ Daniel M. Bernstein
                                                                      Daniel M. Bernstein

                                                                                            42980303.1




                                                    2
